IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20110
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIME CONRADO ISLAS,
also known as Ramon,
also known as Jaime Conrado-Islas,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CR-546
                       - - - - - - - - - -
                         November 7, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          The Federal Public Defender has moved for leave to

withdraw and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).     Jaime Conrado Islas received a copy of

counsel’s motion and brief but has not filed a response.   Islas’s

sentence was not in violation of law nor plainly unreasonable.   See

United States v. Giddings, 37 F.3d 1091, 1093 (5th Cir. 1994).


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 02-20110
                                     -2-

           Our review of the brief filed by counsel and of the

record   discloses     no   other      nonfrivolous   issue     for   appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is   excused   from   further   responsibilities,     and     the   APPEAL   IS

DISMISSED.     See 5TH CIR. R. 42.2.